FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December , 2014 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Corporate Taxpayers’ Registry (CNPJ/MF) No. 47.508.411/0001-56 Registry of Commerce (NIRE) No. 35.300.089.901 São Paulo, December 11, 2014 MANAGEMENT PROPOSAL FOR THE SPECIAL SHAREHOLDERS’ MEETING TO BE HELD ON DECEMBER 29 2014 CONTENTS MANAGEMENT PROPOSAL 3 ANNEX I TO THE MANAGEMENT PROPOSAL – PROTOCOL 8 ANNEX II TO THE MANAGEMENT PROPOSAL – ARTICLE 21 OF ICVM 481/2009 – INFORMATION ON APPRAISERS 14 MANAGEMENT PROPOSAL To all Shareholders: The management of COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO (“CBD” or “Company”), under Law No. 6404, dated December 15, 1976, as amended from time to time (“Brazilian Corporations Act”), and under CVM Instruction No. 481, dated December 17, 2009, as amended from time to time (“ICVM 481/09”), hereby submits this proposal (“Proposal”) to you, as you will be gathered at a special shareholders’ meeting to be held on December 29, 2014, at 10:00 a.m., at the Company headquarters, located at Avenida Brigadeiro Luís Antônio, 3142, sala 1 [room], in the Capital city of the State of São
